SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2016 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X São Paulo, November 14, 2016 3Q16 Earnings Release Company Siderúrgica Nacional (CSN) (BM&FBOVESPA: CSNA3) (NYSE: SID) announces today its consolidated results for the third quarter of 2016 (3Q16), which are presented in Brazilian Reais and in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB), and with Brazilian accounting practices, which are fully convergent with international accounting norms, issued by the Accounting Pronouncements Committee (CPC) and approved by the Brazilian Securities and Exchange Commission (CVM), pursuant to CVM Instruction 485 of September 1, 2010. All comments presented herein refer to the Company’s 3Q16 consolidated results and comparisons refer to the second quarter of 2016 (2Q16) and the third quarter of 2015 (3Q15), unless otherwise stated. The Real/U.S. Dollar exchange rate was R$3.2456 on September 30, 2016 and R$3.2092 on June 30, 2016. Given the agreement entered into for the sale of Metalic in 3Q16, the Company applied CPC 31, which determines the presentation of this company’s balance sheet and results as discontinued operations. Said pronouncement states that the comparative periods should also reflect this presentation. Consequently, in its 3Q16 ITR, the Company applied the CPC 31 requirements in full, but opted not to present Metalic’s information for the comparative periods as discontinued operations in the earnings release/presentation given its minor contribution to the consolidated result. Operational and Financial Highlights during 3Q16 · R$1,239 million EBITDA generated , a 45% increase over 2Q16, with 26% EBITDA Margin. · The Gross Profit registered RS1,311 million during 3Q16, 42% higher than 2Q16. The gross margin reached 30% , 9p.p. above 2Q16. · Steel EBITDA of R$552 million , with 19% EBITDA margin, 49% higher than 2Q16, showing the recovery of the steel sector in the domestic market. · Increase in steel sales in the domestic market . 62% participation vs. 53% during 2Q16. · 8% steel price increase in the domestic market. · Iron Ore Sales of 10.2Mt , 7% higher than 2Q16. · Iron ore FOB price reached US$39/t , 28% higher than 2Q16. · Mining EBITDA of R$599 million , with 46% EBITDA Margin, 64% higher than 2Q16. · Adjusted net debt remained flat at R$25,842 million, while leverage fell by 0.9x, closing the quarter at 7.4x, versus 8.3x in 2Q16, thanks to increased EBITDA generation in the last 12 months. For further information, please visit our corporate website: www.csn.com.br/ri 3Q16 EARNINGS RELEASE Highlights 3Q15 2Q16 3Q16 Change 3Q16 x 2Q16 3Q16 x 3Q15 Steel Sales (thousand t) (6%) (2%) - Domestic Market 58% 53% 62% 9% 4% - Overseas Subsidiaries 39% 40% 34% (6%) (5%) - Exports 3% 7% 4% (3%) 1% Iron Ore Sales (thousand t)1 10% 35% - Domestic Market 0% 7% 11% 4% 11% - Exports 100% 93% 89% (4%) (11%) Consolidated Results (R$ Million) Net Revenue 3,956 4,349 4,437 2% 12% COGS (3,015) (3,427) (3,126) (9%) 4% Gross Profit 941 922 1,311 42% 39% SG&A Expenses (531) (498) (521) 5% (2%) Adjusted EBITDA 2 853 855 1,239 45% 45% Adjusted Net Debt 3 23,417 25,873 25,842 0% 10% Adjusted Cash Position 12,236 5,678 5,663 0% (54%) Net Debt / Adjusted EBITDA 6.6x 8.3x 7.4x (0.9x) 0.8x 1 Iron ore sales volumes include 100% of the stake in NAMISA until November 2015 and 100% of the stake in Congonhas Minérios as of December 2015. ² Adjusted EBITDA is calculated based on net income/loss, before depreciation and amortization, income taxes, the net financial result, results from investees, and other operating income (expenses) and includes the proportional share of the EBITDA of the jointly-owned investees MRS Logística and CBSI, as well as the Company’s 60% interest in Namisa, 33.27% in MRS and 50% in CBSI until November 2015 and stakes of 100% in Congonhas Minérios, 37.27% in MRS and 50% in CBSI as of December 2015. ³ Adjusted Net Debt and Adjusted Cash and Cash Equivalents included 33.27% of the stake in MRS, 60% of the interest in Namisa and 50% of the stake in CBSI until November 2015. As of December 2015, they included 100% of Congonhas Minérios, 37.27% of MRS and 50% of CBSI, excluding Forfaiting and drawee risk operations. CSN’s Consolidated Results · Net revenue totaled R$4,437 million in 3Q16, 2% up on 2Q16, thanks to higher revenue from the mining segment. · COGS amounted to R$3,126 million, 9% down on the previous three months. The quarter-over-quarter reduction was chiefly due to the greater dilution of fixed costs in steel production. · Third-quarter gross profit came to R$1,311 million, 42% higher than in 2Q16. The gross margin stood at 30%, up by 9 p.p. compared to 2Q16. · Selling, general and administrative expenses totaled R$521 million, 5% more than in 2Q16, mainly due to the 10% upturn in distribution costs. · Other operating income (expenses) was a negative R$1.3 million in 3Q16, versus a negative R$171 million in 2Q16. · The proportional net financial result was negative by R$780 million, due to: i) financial expenses (excluding the exchange variation) of R$857 million; ii) the negative exchange variation result of R$74 million; and (iii) financial revenue of R$151 million. For further information, please visit our corporate website: www.csn.com.br/ri 2 3Q16 EARNINGS RELEASE Financial Result (R$ million) 3Q15 2Q16 3Q16 Financial Result - IFRS (+) Financial Result of Joint-Venture (+) Namisa 800 - - (+) MRS (29) (24) (20) () Proporcional Financial Result 1 Financial Revenues 123 150 151 Financial Expenses (901) (378) (931) Financial Expenses (ex-exchange rates variation) (1,034) (856) (857) Result with Exchange Rate Variation 134 478 (74) Monetary and Exchange Rate Variation (1,751) 1,220 (136) Hedge Accounting 1,214 (595) 61 Notional Amount of Derivatives Contracted 671 (146) 2 ¹ The proportional financial result considered stakes of 60% in Namisa, 33.27% in MRS and 50% in CBSI until November 2015 and stakes of 100% in Congonhas Minérios, 37.27% in MRS and 50% in CBSI as of December 2015. · CSN’s equity result was a positive R$25 million in 3Q16, versus a positive R$18 million in 2Q16, chiefly due to MRS’s equity result, as shown below: Share of profits (losses) of investees (R$ million) 3Q15 2Q16 3Q16 Namisa 867 - - MRS Logística 17 32 42 CBSI - - 1 TLSA (9) (4) (6) Arvedi Metalfer BR (5) - 2 Eliminações (8) (10) (13) Share of profits (losses) of investees 18 25 · CSN recorded a third-quarter net loss of R$100 million, versus net losses of R$43 million in 2Q16. Adjusted EBITDA (R$ million) 3Q15 2Q16 3Q16 Change 3Q16 x 2Q16 3Q16 x 3Q15 Profit (loss) for the Period 131% (81%) Depreciation 285 304 309 2% 9% Income Tax and Social Contribution 169 110 153 39% (10%) Finance Income 1,549 204 761 272% (51%) EBITDA (ICVM 527) 95% (24%) Other Operating Income (Expenses) 85 171 1 - - Share of Profit (Loss) of Investees (861) (18) (25) 36% - Proportionate EBITDA of Joint Ventures 159 126 139 10% (12%) Adjusted EBITDA 1 45% 45% ¹ The Company discloses adjusted EBITDA excluding interests in investments and other operating revenue (expenses) in the belief that these items should not be considered when calculating recurring operating cash flow. · Adjusted EBITDA amounted to R$1,239 million in 3Q16, 45% up on both the quarter before, accompanied by an adjusted EBITDA margin of 26.2%, 7.5p.p. higher than in 2Q16. For further information, please visit our corporate website: www.csn.com.br/ri 3 3Q16 EARNINGS RELEASE ¹ The adjusted EBITDA margin is calculated as the ratio between Adjusted EBITDA and Adjusted Net Income, which considers stakes of 60% in Namisa, 33.27% in MRS and 50% in CBSI until November 2015 and stakes of 100% in Congonhas Minérios, 37.27% in MRS and 50% in CBSI as of December 2015. Debt The adjusted amounts of EBITDA, Debt and Cash included the stakes of 60% in Namisa, 33.27% in MRS and 50% in CBSI until November 2015 and the stakes of 100% in Congonhas Minérios, 37.27% in MRS and 50% in CBSI, as of December 2015, as well as financial investments used as collateral for exchange operations on the BM&FBovespa. On June 30, 2016, consolidated net debt totaled R$25,842 million, while the net debt/EBITDA ratio stood at 7.36x, based on LTM adjusted EBITDA. Foreign Exchange Exposure The FX exposure of our consolidated balance sheet on September 30, 2016 was US$1,826 million, as shown in the table below. It is important to mention that the net FX exposure includes a liability totaling US$1.0 billion in the Loans and Financing line related to the Perpetual Bonds, which, due to its nature, will not require disbursements for the settlement of the principal amount in the foreseeable future. The hedge accounting adopted by CSN correlates projected export inflows in dollars with part of the scheduled debt payments in the same currency. Therefore, the exchange variation of the dollar-denominated debt is temporarily booked under shareholders’ equity, being recorded in P&L when revenues in USD from exports are received. For further information, please visit our corporate website: www.csn.com.br/ri 4 3Q16 EARNINGS RELEASE Foreign Exchange Exposure IFRS (US$ thousand) 06/30/2016 09/30/2016 Cash and cash equivalents overseas 802 851 Accounts Receivable 317 312 Total Assets 1,119 1,163 Borrowings and Financing (4,437) (4,393) Accounts Payable (6) (18) Other Liabilities (7) (12) Total Liabilities Foreign Exchange Exposure Notional Amount of Derivatives Contracted, Net - (98) Cash Flow Hedge Accounting 1,541 1,533 Net Foreign Exchange Exposure Perpetual Bonds 1,000 1,000 Net Foreign Exchange Exposure Perpetual Bonds Capex CSN invested R$382 million in 2Q16 and R$1,185 million in 9M16 , led by: · Investments in the new clinker kiln in Arcos-MG, allowing the cement segment to generate competitive margins and scale gains in the Southeast region due to self-sufficiency in clinker production . Of this total, R$102 million went to spare parts and R$234 million to current investments. Investment (R$ million) 3Q15 2Q16 3Q16 Steel 173 136 133 Mining 473 61 56 Cement 139 261 157 Logistics 19 13 36 Others 0 3 0 Total Investment IFRS 804 473 382 Working Capital To calculate working capital, CSN adjusts its assets and liabilities as shown below: · Accounts Receivable: Excludes Dividends Receivable, Advances to Employees and Other Credits (Note 7 of the financial statements). · Inventories: Includes Estimated Losses and excludes Spare Parts, which is not part of the cash conversion cycle, and will be booked under Fixed Assets when consumed. (Note 8 of the financial statements); · Recoverable Taxes: Composed only by the Income (IRPJ) and Social Contribution (CSLL) Taxes included in Recoverable Taxes (Note 9 of the financial statements); · Taxes Payable: Composed of Taxes Payable under Current Liabilities plus Taxes in Installments (Note 15 of the financial statements); · Advances from Clients: Subaccount of Other Liabilities recorded under Current Liabilities (Note 15 of the financial statements). · Suppliers: Includes Forfaiting and Drawee Risk (Note 13 of the financial statements). As a result, working capital applied to the Company’s business totaled R$2,344 million in 3Q16, R$16 million less than in 2Q16, chiefly due to the R$251 million increase in the suppliers line and the R$166 million upturn in accounts For further information, please visit our corporate website: www.csn.com.br/ri 5 3Q16 EARNINGS RELEASE receivable. On a same comparison basis, the average receivable period increased by 3 days, while payment periods and inventory turnover increased by 7 days and 1 day, respectively. Working Capital (R$ million) 3Q15 2Q16 3Q16 Change 3Q16 x 2Q16 3Q16 x 3Q15 Assets Accounts Receivable 2,302 1,622 1,789 166 (513) Inventory Turnover 3,838 2,995 3,002 7 (836) Advances to Taxes: 231 186 162 (24) (69) Liabilities Suppliers: 1,724 1,388 1,639 251 (85) Salaries and Social Contribution 282 262 287 25 5 Taxes Payable 328 743 620 (122) 292 Advances from Clients 59 51 63 12 4 Working Capital Turnover Ratio (days) 3Q15 2Q16 3Q16 Change 3Q16 x 2Q16 3Q16 x 3Q15 Receivables 46 31 34 3 (12) Supplier Payment 53 40 47 7 (6) Inventory Turnover 118 86 87 1 (31) Cash Conversion Cycle 111 77 74 Results by Segment The Company maintains integrated operations in five business segments: steel, mining, logistics, cement and energy. The main assets and/or companies comprising each segment are presented below: ¹ Namisa’s former assets. ²As of 2013, the Company ceased the proportional consolidation of its jointly-owned subsidiaries Namisa, MRS and CBSI. For the purpose of preparing and presenting the information by business segment, Management opted to maintain the proportional consolidation of its jointly-owned subsidiaries, as historically presented. For the reconciliation of CSN’s consolidated results, these companies’ results are eliminated in the “corporate/elimination expenses” column. ³In order to report the Company’s 2015 results, after the combination of CSN’s mining assets (Casa de Pedra, Namisa and Tecar), the consolidated result includes all this new company’s information. For further information, please visit our corporate website: www.csn.com.br/ri 6 3Q16 EARNINGS RELEASE Results 3Q16 Steel Mining Logistics (Port) Logistics (Railways) Cement Energy Corporate/ Eliminations Consolidated (R$ million) Net Revenue 50 68 Domestic Market 1,893 145 50 355 140 68 (584) 2,068 Foreign Market 974 1,162 - 233 2,369 Cost of Goods Sold (2,300) (811) (37) (237) (131) (49) 439 (3,126) Gross Profit 13 9 19 88 Selling, General and Administrative Expenses (183) (15) (8) (24) (20) (7) (265) (521) Depreciation 169 118 3 57 15 4 (58) 309 Proportional EBITDA of Jointly Controlled Companies - 139 139 Adjusted EBITDA 9 4 17 For further information, please visit our corporate website: www.csn.com.br/ri 7 3Q16 EARNINGS RELEASE Results 2Q16 Steel Mining Logistics (Port) Logistics (Railways) Cement Energy Corporate/ Eliminations Consolidated (R$ million) Net Revenue 45 66 Domestic Market 1,607 77 45 337 109 66 (451) 1,790 Foreign Market 1,271 1,103 - 185 2,559 Cost of Goods Sold (2,459) (907) (34) (227) (102) (48) 350 (3,427) Gross Profit 11 7 18 84 Selling, General and Administrative Expenses (214) (13) (3) (27) (17) (6) (219) (498) Depreciation 164 105 3 56 17 4 (47) 304 Proportional EBITDA of Jointly Controlled Companies - 126 126 Adjusted EBITDA 11 7 16 Steel According to preliminary figures from the World Steel Association (WSA), global crude steel production totaled 1,197 million tonnes in 9M16, 0.5% down on the same period last year. According to the Brazilian Steel Institute – IABr (also preliminary figures), domestic production came to 8.0 million tonnes, 8% up on the previous three months, giving a year-to date total of 22.9 million tonnes, 9% less than in the first nine months of 2015. Domestic production of rolled products stood at 5.6 million tonnes in the third quarter, 8% more than in 2Q16, giving 15.8 million tonnes in the first nine months, a 9.3% year-on-year reduction. Apparent consumption through September totaled 13.7 million tonnes, 19.1% less than in 9M15, with domestic sales of 12.6 million tonnes, down by 11.7%. In the same period, imports declined by 57.8% to 1.2 million tonnes, while exports edged up by 0.2% to 10.1 million tonnes. According to INDA (the Brazilian Steel Distributors’ Association), 3Q16 steel purchases sales by distributors increased by 12.8% year-on-year, while sales fell by 3.2%, totaling 751.4 million and 755.3 million tonnes, respectively. Inventories closed the quarter at 895,300 tonnes, 3.4% up on the previous month, representing 3.6 months of sales. Automotive According to ANFAVEA (the Auto Manufacturers’ Association), vehicle production totaled 1.6 million units in the first nine months of 2016, 18% down on 9M15. In the same period, new car, light commercial vehicle, truck and bus licensing fell by 23% to 1.5 million units. The association estimates a reduction in annual vehicle sales of up to 19% over 2015. Construction According to SECOVI-SP (the São Paulo Residential Builders’ Association), residential real estate launches in the city of São Paulo totaled 8,007 units in 2016 through August, 37.5% down on the 12,802 units launched in the same period last year. According to ABRAMAT (the Construction Material Manufacturers’ Association), sales of building materials in the first nine months fell by 11.8% over 9M15. The association also revised its 2016 estimate to a decline of 10%. Home Appliances According to the Brazilian Institute of Geography and Statistics (IBGE), home appliance production in the year through September fell by 7.2% over the same period last year and by 11.6% in the last 12 months, reflecting the low level of business and consumer confidence. For further information, please visit our corporate website: www.csn.com.br/ri 8 3Q16 EARNINGS RELEASE Results from CSN’s Steel Operation The parent company’s slab production totaled 738,000 tonnes in 3Q16, 48% up on 2Q16, while flat rolled steel output came to 835,000 tonnes, 25% up on 2Q16. Flat Steel Production (Parent Company) 3Q15 2Q16 3Q16 Change (thousand tonnes) 3Q16 x 2Q16 3Q16 x 3Q15 Total Slabs (UPV + Third Parties) 68% (21%) Crude Steel Production 1,023 500 738 48% (28%) Third Parties Slabs 61 10 119 - 95% Total Rolled Products 25% (16%) · Total steel product sales came to 1,172,000 tonnes in 3Q16, 6% down on 2Q16. Of this total, 62% went to the domestic market, 34% were sold by our subsidiaries abroad and 4% went to exports. · Third-quarter domestic steel sales totaled 730,000 tonnes 9% up on 2Q16, 682,000 tonnes of which flat steel and 49,000 tonnes long steel. · Third-quarter foreign sales amounted to 441,000 tonnes, 24% down on 2Q16. Of this total, the oversea subsidiaries sold 398,000 tonnes, 159,000 of which by LLC, 159,000 by SWT and 80,000 by Lusosider, while direct exports came to 44,000 tonnes. · In 3Q16, CSN maintained its high share of coated products as a percentage of total sales volume, in line with its strategy of adding more value to the product mix. Total sales of coated products such as galvanized items and tin plate accounted for 59% of flat steel sales, in line with 2Q16, considering all the markets in which the Company operates. In the foreign market , the share of coated products moved up from 85% to 88% in 3Q16. · Net revenue totaled R$2,867 million in 3Q16, in line with the previous three months, despite the decline in total sales volume, primarily due to the upturn in domestic sales volume and higher prices this quarter. Net average revenue per tonne stood at R$2,382, 7% higher than 2Q16. · COGS came to R$2,300 million in 3Q16, 6% less than in 2Q16, primarily due to the decrease in foreign market sales. · The parent company’s production cost reached R$1,446 million in 3Q16, 33% up on 2Q16, mainly due to increased output of slabs and rolled products, which moved up by 48% and 25%, respectively. For further information, please visit our corporate website: www.csn.com.br/ri 9 3Q16 EARNINGS RELEASE · The slab production cost came to R$1,114/t, 13% down on 2Q16. In the same period, the cost in U.S. dollars fell by 7% to US$319/t. · Adjusted EBITDA amounted to R$552 million in 3Q16, 49% up on the R$369 million recorded in 2Q16, accompanied by a 6p.p. increase in the adjusted EBITDA margin from 13% to 19%. Mining In 3Q16, the seaborne iron ore market continued to be influenced by the healthy fundamentals of the Chinese steel segment. The policies to stimulate the economy introduced at the beginning of the year continued to fuel the real estate market and investments in infrastructure, which are the main drivers of the country’s steel consumption. At the same time, the decommissioning of obsolete blast furnaces reduced the supply base, increasing the pricing power of the remaining plants. As a result, prices and margins remained healthy, encouraging steel production and the use of iron ore. Given this scenario, the commodity’s price averaged US$58.60/dmt (Platts, Fe62%, N. China) in 3Q16, 5.4% up on the previous quarter. Maritime freight costs on Route CI-C3 (Tubarão-Qingdao) averaged US$10.02/t in 3Q16, 18.9% up on 2Q16. The combination of scrapped ships and increased seaborne volume of iron ore and coal resulted in higher fleet utilization and more chartering of capsize vessels. The route price was also influenced by the upturn in oil prices. Results from CSN’s Mining Operations · In 3Q16, iron ore production totaled 8.6 million tonnes, in line with 2Q16. · Third-quarter iron ore purchases came to 797,000 tonnes, 42% down on 2Q16. · Iron ore sales came to 10.2 million tonnes in 3Q16, 10% up on 2Q16. Shipped iron ore volume totaled 8.7 million tonnes, 5% down on 2Q16. During 3Q16, 1.1 million tonnes from Congonhas Minérios were sold to CSN’s Presidente Vargas Plant. For further information, please visit our corporate website: www.csn.com.br/ri 10 3Q16 EARNINGS RELEASE Production Volume and Mining Sales 3Q15 2Q16 3Q16 Change (thousand t) 3Q16 x 2Q16 3Q16 x 3Q15 Iron Ore Production¹ 7,941 8,537 8,553 0% 8% Third Parties Purchase 1,587 1,376 797 (42%) (50%) Total Production + Purchase (6%) (2%) UPV Transfer and Sale 1,412 695 1,114 60% (21%) T hird Parties Sales Volume 7,585 8,572 9,116 6% 20% Total Sales + Transfer 10% 14% Shipped Volume (5%) 13% ¹ Production and sales volumes include 100% of the stake in NAMISA until November/15 and 100% of the interest in Congonhas in December/15. 2 As of December 2015, Congonhas Minérios began selling iron ore to the President Vargas Plant. · Net revenue from mining operations totaled R$1.3 billion, 29% up on 2Q16. The upturns were due to a combination of increased total iron ore sales volume, which came to 10.2 million tonnes this quarter, and higher prices. · Mining segment COGS came to R$811 million in 3Q16, 9% up on 2Q16, due to the higher volume of iron ore sold in the quarter. In 3Q16, Congonhas Minérios recorded a Chinese delivery cost excluding depreciation of US$32.4/wmt, 15% increase on the previous quarter, mainly due to higher seaborne freight charges, which register an average of US$12.88/t during 3Q16, against US$10,86 during 2Q16. · Adjusted EBITDA stood at R$599 million in 3Q16, 64% up on 2Q16, with an adjusted EBITDA margin of 46%, 10p.p. more than in 2Q16, chiefly due to the increase in FOB export prices and higher total sales volume. Congonhas Minérios Iron Ore Cost Excluding Depreciation (US$/wmt delivered to China) Logistics Railway Logistics : In 3Q16, net revenue came to R$355 million, generating EBITDA of R$152 million and an EBITDA margin of 43%. Port Logistics : In the third quarter, Sepetiba Tecon handled 34,000 containers, in addition to 127,000 tonnes of steel products and 5,000 tonnes of general cargo. Net revenue totaled R$50 million, generating EBITDA of R$9 million, accompanied by an EBITDA margin of 18%. Sepetiba TECON Highlights 3Q15 2Q16 3Q16 Change 3Q16 x 2Q16 3Q16 x 3Q15 Containers Volume (thousand units) 44 32 34 9% (22%) Steel Products Volume (thousand t) 304 197 127 (36%) (58%) General Cargo Volume (thousand t) 86 1 5 - - For further information, please visit our corporate website: www.csn.com.br/ri 11 3Q16 EARNINGS RELEASE Cement According to the IBGE’s Monthly Industrial Survey (PIM-PF), Brazil’s cement production fell by 15.8% year-on-year in September, in line with the performance of the construction industry. Preliminary figures from SNIC (the Cement Industry Association) indicate domestic cement sales of 43 million tonnes in 9M16, 13% less than in the same period the year before. For 2016 as a whole, SNIC estimates a sales decline of between 12% and 13%. Results of CSN’s Cement Operations In 3Q16, cement sales amounted to 850,000 tonnes, 42% up on 2Q16, while net revenue came to R$140 million. EBITDA totaled R$4 million, accompanied by an EBITDA margin of 3%. Cement Highlights 3Q15 2Q16 3Q16 Change (thousand t) 3Q16 x 2Q16 3Q16 x 3Q15 Total Production 627 606 860 42% 37% Total Sales 582 594 850 43% 46% Energy According to the Energy Research Company (EPE), Brazilian electricity consumption totaled 344TWh in 2016 through September, 0.9% less than in the same period of 2015. Consumption in the industrial and commercial segments fell by 3.7% and 1.6%, respectively, while residential consumption climbed by 1.8%. Results from CSN’s Energy Operations In 3Q16, net revenue from energy operations totaled R$68 million, EBITDA stood at R$17 million and the EBITDA margin came to 25%. Capital Market CSN’s shares appreciated by 16% in 3Q16, while the Ibovespa increased by 13% in the same period. Daily traded volume on the BM&FBovespa averaged R$76.2 million. On the New York Stock Exchange (NYSE), CSN’s American Depositary Receipts (ADRs) moved up by 13%, versus the Dow Jones’ 1% appreciation. On the NYSE, daily traded volume of CSN’s ADRs averaged US$6.0 million . 3Q16 Number of shares in thousand Market Capitalization Closing price (R$/share) 9.09 Closing price (US$/ADR) 2.76 Market Capitalization (R$ million) 12,613 Market Capitalization (US$ million) 3,886 Total return including dividends and interest on equity CSNA3 16% SID 13% Ibovespa 13% Dow Jones 1% Volume Average daily (thousand shares) 7,943 Average daily (R$ thousand) 76,184 Average daily (thousand ADRs) 2,039 Average daily (US$ thousand) 6,019 Source : Bloomberg For further information, please visit our corporate website: www.csn.com.br/ri 12 3Q16 EARNINGS RELEASE Average daily (thousand shares) 7,943 Average daily (R$ thousand) 76,184 Average daily (thousand ADRs) 2,039 Average daily (US$ thousand) 6,019 Source : Bloomberg Restatement of the Financial Statements of December 31, 2015 The Company is voluntarily restating its consolidated financial statements for the fiscal year ended December 31, 2015 due to a change in the interpretation of the application of the Technical Pronouncement CPC 15/ IFRS 3 in the period after the publication of these financial statements, as required by the accounting pronouncement CPC23/IAS8. The change in the interpretation of the CPC/IFRS was identified by reassessing the events triggered by the inquiries made by the Securities Exchange Commission (SEC) on the accounting procedure for the presentation of the non-controlling interests of the subsidiary Congonhas Minérios in the Company’s consolidated financial statements. As mentioned in Note 3, on November 30, 2015, Congonhas Minérios acquired the control of the joint venture Nacional Minérios (“Namisa”) and applied the CPC 15/IFRS3 for the accounting of the business combination, using the acquisition method. The legal implementation of the transaction took place on November 30, 2015 and was carried out through the primary issuance of shares by Congonhas Minérios with the payment, by the Consórcio Asiático, of 40% of its shares held in Namisa. Act subsequent to the payment, Congonhas and CSN signed a Shareholders' Agreement of Namisa granting the majority control of Namisa to Congonhas on the same date. On December 31, 2015, Namisa was merged into Congonhas, extinguishing the said Shareholders' Agreement. The application of the acquisition method for the business combination resulted in net gains of R$2.9 billion in the statement of income of Congonhas coming from the remeasurement to fair value of the 60% interest in Namisa and from the elimination of the pre-existing relationships related to the operating agreements between Namisa and Congonhas. These gains were fully recorded in Congonhas, the acquirer for the purposes of this business combination. On the other hand, to implement the operation, CSN had recorded in its financial statements previously filed a gain of R$1.9 billion directly in its net equity from the change in its equity interest in Congonhas, which is being adjusted to a gain of R$1.6 billion. These amounts are detailed in Note 3. The interpretative aspect of the CPC/IFRS application in this operation stems from the moment the gains are recorded and how these gains are allocated between the shareholders of Congonhas at the acquisition date. In the previous accounting procedure, even with the entire transaction being carried out on a single date, the corporate actions complied with a specific order in which the Company based its interpretation for the allocation of the gains to controlling and non-controlling shareholders. Within this context, Congonhas would have admitted the Consórcio Asiático in its shareholder base before the acquisition of control of Namisa, the reason why the gains with the business combination were allocated to the shareholders considering their respective equity interests in the capital of Congonhas, i.e., 87.52% to CSN and 12.48% to the Consórcio Asiático. Pursuant to the new interpretation of the events that took place on November 30, 2015, the gains from the business combination were recorded in Congonhas before the admission of the Consórcio Asiático in Congonhas' shareholder base and, for this reason, these gains are being exclusively allocated to the shareholder CSN. The following table summarizes the change of the approach: For further information, please visit our corporate website: www.csn.com.br/ri 13 3Q16 EARNINGS RELEASE The following table summarizes the change of the approach: Thus, the new interpretation for the implementation of the transaction gives rise to the gains from the business combination being presented as follows: Income Statement Consolidated Parent Company December 31, 2015 December 31, 2015 As presented Reclassifications Restated As presented Reclassifications Restated Equity in earnings of investees 1,160,348 1,160,348 5,968,872 359,897 6,328,769 Net income for the year 1,615,951 1,615,951 1,257,896 359,897 1,617,793 Attributable to: Controlling interest 1,257,896 359,897 1,617,793 1,257,896 359,897 1,617,793 Non-controlling interest 358,055 (359,897) (1,842) 1,615,951 1,615,951 1,257,896 359,897 1,257,896 · Net Equity December 31, 2015 As presented Reclassifications Restated Common stock 4,540,000 4,540,000 Capital reserve 30 30 Earnings reserves 2,104,804 359,897 2,464,701 Legal reserve 424,536 17,995 442,531 Statutory reserve 1,895,494 256,426 2,151,920 Earnings reserves to realize 23,750 85,476 109,226 Treasury shares (238,976) (238,976) Other comprehensive income 1,019,913 (359,897) 660,016 Shareholders' equity attributed to controlling interest 7,664,747 7,664,747 Non-controlling interest 1,070,916 1,070,916 Total shareholders' equity 8,735,663 8,735,663 The restatement above does not affect the consolidated results of the Company and does not change its net equity, being only a reallocation between certain line items. For further information, please visit our corporate website: www.csn.com.br/ri 14 3Q16 EARNINGS RELEASE Webcast - 3Q16 Earnings Release Investor Relations Team Conference Call in Portuguese with Simultaneous Translation into English November 14, 2016 – Monday 11:00 a.m. – Brasília time/08:00 a.m. – US EST Phone: +55 (11) 2188-0155 (Brazil) +1 646 843-6054 (USA) Conference ID: CSN Webcast: www.csn.com.br/ir IR Executive Officer – David Moise Salama Rodrigo Bonsaver (rodrigo.bonsaver@csn.com.br) Lucas Aparecida (lucas.aparecida@csn.com.br) Certain of the statements contained herein are forward-looking statements, which express or imply results, performance or events that are expected in the future. These include future results that may be implied by historical results and the statements under ‘Outlook’. Actual results, performance or events may differ materially from those expressed or implied by the forward-looking statements as a result of several factors, such as the general and economic conditions in Brazil and other countries, interest rate and exchange rate levels, protectonist measures in the U.S., Brazil and other countries, changes in laws and regulations and general competitive factors (on a global, regional or national basis). For further information, please visit our corporate website: www.csn.com.br/ri 15 3Q16 EARNINGS RELEASE SALES VOLUME CONSOLIDATED (thousand tonnes) 3Q15 2Q16 3Q16 Change 3Q16 x 2Q16 3Q16 x 3Q15 Flat Steel 56 37 Slabs - 0 - (0) - Hot Rolled 233 225 233 8 (0) Cold Rolled 128 117 129 12 1 Galvanized 195 203 218 15 23 Tin Plates 88 81 102 21 14 Long Steel UPV 41 43 49 6 8 DOMESTIC MARKET 62 44 3Q15 2Q16 3Q16 3Q16 x 2Q16 3Q16 x 3Q15 Flat Steel ) ) Hot Rolled 68 29 16 (13) (52) Cold Rolled 47 25 19 (6) (28) Galvanized 198 259 212 (46) 14 Tin Plates 38 52 35 (17) (3) Long Steel (profiles) (60) 5 FOREIGN MARKET 3Q15 2Q16 3Q16 3Q16 x 2Q16 3Q16 x 3Q15 Flat Steel ) ) Slabs - 0 - (0) - Hot Rolled 301 254 249 (5) (52) Cold Rolled 175 143 148 5 (27) Galvanized 393 462 431 (31) 38 Tin Plates 126 133 136 4 10 Long Steel UPV 41 43 49 6 8 Long Steel (profiles) (60) 5 TOTAL MARKET SALES VOLUME PARENT COMPANY (thousand tonnes) 3Q15 2Q16 3Q16 Change 3Q16 x 2Q16 3Q16 x 3Q15 Flat Steel 82 57 Slabs - 0 - (0) - Hot Rolled 270 239 265 26 (5) Cold Rolled 139 129 144 16 5 Galvanized 223 247 273 26 50 Tin Plates 89 81 95 14 6 Long Steel UPV 41 43 49 6 8 DOMESTIC MARKET 88 64 3Q15 2Q16 3Q16 3Q16 x 2Q16 3Q16 x 3Q15 Flat Steel ) ) Hot Rolled 177 3 0 (3) (177) Cold Rolled 63 125 83 (42) 20 Galvanized 101 55 36 (19) (65) Tin Plates 38 - - - (38) Long Steel (profiles) - FOREIGN MARKET 3Q15 2Q16 3Q16 3Q16 x 2Q16 3Q16 x 3Q15 Flat Steel ) ) Slabs - 0 - (0) - Hot Rolled 447 308 265 (43) (182) Cold Rolled 202 132 145 13 (57) Galvanized 324 371 356 (16) 32 Tin Plates 126 136 131 (5) 5 Long Steel UPV 41 43 49 6 8 Long Steel (profiles) - TOTAL MARKET For further information, please visit our corporate website: www.csn.com.br/ri 16 3Q16 EARNINGS RELEASE INCOME STATEMENT CONSOLIDATED – Corporate Law (In thousand of R$) 3Q15 2Q16 3Q16 Net Revenues 3,933,604 4,328,095 4,469,240 Domestic Market 1,807,568 1,768,985 2,100,371 Foreign Market 2,126,036 2,559,110 2,368,869 Cost of Goods Sold (COGS) COGS, excluding depreciation (2,716,293) (3,106,613) (2,851,368) Depreciation allocated to COGS (277,612) (297,349) (305,689) Gross Profit 939,699 924,133 1,312,183 Gross Margin (%) 24% 21% 29% Selling Expenses (407,113) (390,976) (403,112) General and Administrative Expenses (116,668) (100,767) (114,429) Depreciation allocated to SG&A (5,690) (5,662) Other operation income (expense), net (171,091) (1,778) Share of profits (losses) of investees 861,352 16,730 26,120 Operational Income before Financial Results 1,186,527 272,339 813,322 Net Financial Results Income before social contribution and income taxes 67,207 53,307 Income Tax and Social Contribution (109,787) (152,967) Continued operations, net (531,923) (42,580) (99,660) Discontinued operations, net (728) (135) (6,984) Profit/(Loss) for the period INCOME STATEMENT PARENT COMPANY – Corporate Law (In thousand of R$ ) 3Q15 2Q16 3Q16 Net Revenues 3,118,708 2,191,674 2,288,121 Domestic Market 1,660,652 1,660,652 2,010,365 Foreign Market 1,458,056 531,022 277,756 Cost of Goods Sold (COGS) COGS, excluding depreciation (2,249,203) (1,770,966) (1,686,217) Depreciation allocated to COGS (223,487) (135,700) (139,532) Gross Profit 646,018 285,008 462,372 Gross Margin (%) 21% 13% 20% Selling Expenses (183,412) (135,798) (139,917) General and Administrative Expenses (94,793) (70,168) (85,694) Depreciation allocated to SG&A (3,997) (4,074) Other operation income (expense), net (85,196) 72,503 Share of profits (losses) of investees 2,601,253 306,735 Operational Income before Financial Results 2,878,896 611,925 Net Financial Results 380,363 Income before social contribution and income taxes 23,690 Income Tax and Social Contribution (80,792) (29,015) Continued operations, net Discontinued operations, net (728) (135) (6,984) Profit/(Loss) for the period For further information, please visit our corporate website: www.csn.com.br/ri 17 3Q16 EARNINGS RELEASE BALANCE SHEET Company Corporate Law (In Thousand of R$) Consolidated Parent Company 12/31/2015 09/30/2016 12/31/2015 09/30/2016 Current assets 16,430,691 12,127,269 8,842,440 7,686,024 Cash and cash equivalents 8,624,651 5,433,056 2,648,798 2,525,691 Trade receivables 1,578,277 1,859,630 2,467,523 2,147,621 Inventories 4,941,314 3,799,306 2,850,744 2,270,159 Other current assets 1,286,449 1,035,277 875,375 742,553 Held for sale - 157,792 - 157,792 Other current assets 1,286,449 877,485 875,375 584,761 Non-current assets 32,219,283 33,134,046 36,763,086 34,839,070 Long-term receivables 4,890,948 4,652,525 4,510,431 4,310,564 Investments measured at amortized cost 3,998,227 5,078,276 23,323,565 21,058,572 Property, plant and equipment 17,871,599 18,058,891 8,866,348 9,411,399 Intangible assets 5,458,509 5,344,354 62,742 58,535 TOTAL ASSETS 48,649,974 45,261,315 45,605,526 42,525,094 Current liabilities 5,325,571 5,406,604 4,272,372 3,605,010 Payroll and related taxes 256,840 286,640 141,496 156,077 Suppliers 1,293,008 1,580,180 742,364 1,003,260 Taxes payable 700,763 593,038 5,814 74,245 Borrowings and financing 1,874,681 1,831,210 2,879,073 1,844,487 Other payables 1,073,017 970,386 411,699 413,812 Provisions 127,262 110,648 91,926 78,627 Liabilities on assets held for sale and discontinued operations - 34,502 - 34,502 Non-current liabilities 34,588,740 30,671,949 33,668,407 30,858,103 Borrowings and financing 32,407,834 28,497,797 31,109,017 28,337,424 Deferred Income Tax and Social Contribution 494,851 495,365 - - Other payables 131,284 131,539 126,450 82,699 Provisions 711,472 704,087 564,372 562,644 Other provisions 843,299 843,161 1,868,568 1,875,336 Shareholders’ equity 8,735,663 9,182,762 7,664,747 8,061,981 Paid-in capital 4,540,000 4,540,000 4,540,000 4,540,000 Capital reserves 30 30 30 30 Earnings reserves 2,464,701 2,464,701 2,464,701 2,464,701 Profit/Losses - (1,031,122) - (1,031,122) Other comprehensive income 660,016 2,088,372 660,016 2,088,372 Non-controlling interests 1,070,916 1,120,781 - - TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 48,649,974 45,261,315 45,605,526 42,525,094 For further information, please visit our corporate website: www.csn.com.br/ri 18 3Q16 EARNINGS RELEASE CASH FLOW STATEMENT CONSOLIDATED - Corporate Law (In Thousand of R$) 2Q16 3Q16 Net cash generated by operating activities 208,504 505,066 (Net Losses) / Net income attributable to controlling shareholders (137,195) Loss for the period attributable to non-controlling interests 14,522 30,551 Charges on borrowings and financing 724,161 728,857 Depreciation, depletion and amortization 315,448 319,323 Share of profits (losses) of investees (25,066) Deferred income tax and social contribution 74,908 42,941 Foreign exchange and monetary variations, net 218,991 Write-off of permanent assets 14,022 34,803 Gain with business combination - (28,013) Provisions for environmental liabilities - (138) Provisions (57,570) 1,121 Working Capital 830,017 229,631 Accounts Receivable 107,092 (190,068) Trade Receivables – Related Parties (119) 7,429 Inventory 663,574 5,413 Interest receive - Related Parties - 6,449 Judicial Deposits 20,526 932 Suppliers (37,119) 383,114 Taxes and Contributions 175,041 (65,370) Others (98,978) 81,732 Other payments or receipts Interest paid and received under a swap contract (910,740) Cash Flow from Investment Activities Investments/Share Acquisitions (190,435) - Acquisitions of Fixed Assets and Intangible (382,583) Receive/(payment) in derivative transactions 2,498 Related parties loans - (32,118) Short-term investment, net of redeemed amount 526,186 (67,988) Cash and cash equivalents in to discontinued operations - (40,702) Cash and equivalents in to CGPAR consolidation - 941 Cash Flow from Financing Companies Borrowings and financing raised, net of transaction costs (139) Funding for Fortaiting/Drawee risk 1,902 - Amortizations for Forfaiting/Drawee risk (42,690) Amortizations (91,639) (46,942) Dividend and interest on shareholders' equity paid - (53) Buyback of debt securities (6,605) 6,605 Foreign Exchange Variation on Cash and Cash Equivalents 23,021 Free Cash Flow For further information, please visit our corporate website: www.csn.com.br/ri 19 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 10, 2016 COMPANHIA SIDERÚRGICA NACIONAL By: /
